[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] REMAND TO MAGISTRATE
Pursuant to the provisions of Connecticut General Statute §46b-231(n)(7) the court remands the above-entitled matter to the magistrate for articulation for the basis of his decision ordering the plaintiff to pay $52.00 per week for the support of the minor child.
1. Did the magistrate deduct from gross income of the plaintiff the amount of imputed support obligation for a qualified child or children as provided in line #9 of Connecticut Child Support Guidelines Worksheet (effective August 1, 1999) and §46b-215a-2a(c)(1)(c)?
2. If not, what is the reason for not deducting imputed support obligation or obligations?
3. Did the magistrate utilize a 40 per hour week in determining the gross income of the plaintiff for line 1 of the Child Support Guideline Worksheet?
4. If a work week of 40 hours was used for plaintiff, the basis for such use, i.e., deviation from the actual work week of 25 hours as testified by the plaintiff?
5. Did the magistrate consider the capacity of the defendant to work in arriving at the guideline support to be paid by the plaintiff?
6. Did the magistrate find a presumptive current support amount on line 22 of the Child Support Guidelines? CT Page 191
a. If yes, what was said amount?
7. Did the magistrate deviate from the presumptive current support and arrive at a different figure on line 23 of the guidelines?
a. If the magistrate did deviate, please state the applicable deviation criteria used?
Devine, J.